UNITED STATES DISTRICT COURT                USOC SONY
                                            DCCU1\1ENT
SOUTHERN DISTRICT OF NEW YORK
                                            ElECTRONICALL y FILED
MASON TENDERS' DISTRICT COUNCIL             DOC#
WELFAR FUND, PENSION FUND,                  DAfE Fllf:.D·   -~-1-_J.::lj _____.
ANNUITY FUND, AND TRAINING
FUND, ET AL . ,
                                           17-cv-5129 (JGK)
                      Pl.aintiffs,
                                           ORDER
               -against-

BENJAMIN KURZBAN & SON CONTROL,
INC. , ET AL . ,

                       Defendants.

JOHN G. KOELTL, United States District Judge:

       The Court has reviewed the Report and Recommendation of

Magistrate Judge Pitman issued on December 6, 2018, following an

inquest on damages following the default of the defendants.              No

objections to the Report and Recommendation have been filed and

the time for filing any Objections has passed.       In any event,

the Court finds that the Report and Recommendation are well

founded.   1


     · Therefore, the Court directs that Judgment be entered in

favor of the plaintiffs and against the defendants,          jointly and


1   The Court notes that in Paragraph 20 of the Report and

Recommendation, the figure should be $12,301.48 rather than

$21,301.408. The correct figure is used in the Conclusion of the

Report and Recommendation to calculate the total amount of

damages owed to the plaintiff.


                                     1
severally, in the amount of $245,217.71. The Clerk is also

directed to close any pending motions and to close this case.

SO ORDERED.
Dated: January 5, 2019
       New York, New York

                                        JOHN G. KOELTL
                                        States District Judge




                                2
